        Case 4:19-cv-00288-RH-MAF Document 25 Filed 07/27/20 Page 1 of 6
                                                                                  Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ERIC K. BROOKS,

                 Plaintiff,

v.                                              CASE NO. 4:19cv288-RH-MAF

AARON JAMES BLEVINS et al.,

                 Defendants.

_____________________________/


                      ORDER DISMISSING THE FALSE-ARREST
                        AND OFFICIAL-CAPACITY CLAIMS


        Three officers participated in an arrest of the plaintiff Eric K. Brooks. In his

amended complaint, Mr. Brooks alleges the officers lacked probable cause for the

arrest and used excessive force. Mr. Brooks asserts claims under 42 U.S.C. § 1983

and names the three officers as defendants in both their individual and official

capacities.

        The defendants have moved to dismiss for failure to state a claim on which

relief can be granted. The motion is before the court on the magistrate judge’s

report and recommendation, ECF No. 23, and the objections, ECF No. 24. I have

reviewed de novo the issues raised by the objections.



Case No. 4:19cv288-RH-MAF
        Case 4:19-cv-00288-RH-MAF Document 25 Filed 07/27/20 Page 2 of 6
                                                                                 Page 2 of 6




        To survive a motion to dismiss for failure to state a claim, a plaintiff must

plead “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). For purposes of a motion to dismiss, the complaint’s factual

allegations, though not its legal conclusions, must be accepted as true. Id.; see also

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A motion to dismiss is not the vehicle by which the truth of a plaintiff’s

factual allegations should be judged. Instead, it remains true, after Twombly and

Iqbal as before, that “federal courts and litigants must rely on summary judgment

and control of discovery to weed out unmeritorious claims sooner rather than

later.” Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit,

507 U.S. 163, 168-69 (1993).

        A state-court jury convicted Mr. Brooks of resisting the officers without

violence. Mr. Brooks is serving a state-court sentence on this conviction. Under

Heck v. Humphrey, 512 U.S. 477, 487 (1994), a prisoner serving a state sentence

cannot properly pursue a § 1983 action that, if successful, necessarily would imply

the invalidity of the state conviction, unless the conviction has been vacated in a

separate proceeding.

        The weight of authority supports the view that under Florida law, a resisting-

without-violence conviction necessarily establishes the validity of the resisted



Case No. 4:19cv288-RH-MAF
        Case 4:19-cv-00288-RH-MAF Document 25 Filed 07/27/20 Page 3 of 6
                                                                                  Page 3 of 6




arrest. See Olson v. Stewart, 737 F. App’x 478, 483 n.6 (11th Cir. 2018) (stating

that a person had “every right to resist without violence” a Florida arrest that was

unlawful); Stepanovich v. City of Naples, No. 2:14-cv-270, 2016 WL 4920280 at

*5 (M.D. Fla. Sept. 15, 2016) (“the underlying arrest must have been valid for a

defendant to be guilty of resisting without violence”); Miller v. State, 636 So. 2d

144, 151 (Fla. 1st DCA 1994) (same); J.G.D. v. State, 724 So. 2d 711, 712 (Fla. 3d

DCA 1999) (holding that a minor could properly resist an unlawful arrest without

violence and that doing so thus was not an act of delinquency). But see State v.

Saunders, 339 So. 2d 641, 642 n.2 (Fla. 1976) (holding that a resisting-with-

violence conviction does not establish the validity of the underlying arrest).

        In any event, in this case Mr. Brooks concedes the point—he concedes that a

resisting-without-violence conviction establishes the validity of the underlying

arrest. See ECF No. 24 at 4. This order accepts the concession. On this view, as the

report and recommendation correctly concludes, Heck bars Mr. Brooks’s false-

arrest claim.

        As the report and recommendation also correctly concludes, a claim against

a city employee in the employee’s official capacity is the equivalent of a claim

against the city itself. A city is liable under § 1983 for an official’s constitutional

violation only if the violation was based on the city’s policy or custom or if the

official is one whose edicts or acts may fairly be said to represent official policy.



Case No. 4:19cv288-RH-MAF
        Case 4:19-cv-00288-RH-MAF Document 25 Filed 07/27/20 Page 4 of 6
                                                                                 Page 4 of 6




See, e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Mr. Brooks has

not alleged facts sufficient to support the official-capacity claims.

        This leaves for consideration the excessive-force claim against the individual

officers.

        The amended complaint alleges that an officer—the amended complaint

does not allege which one—tased Mr. Brooks for no reason. The amended

complaint alleges that two of the officers, the defendants Aaron J. Blevins and

Glen Charles Farmer, unnecessarily dragged, punched, choked, and kicked Mr.

Brooks. The allegation must be accepted as true for purposes of the motion to

dismiss. This is sufficient, even without the tasing, to state an excessive-force

claim on which relief can be granted against Mr. Blevins and Mr. Farmer.

        The amended complaint alleges the other officer, the defendant Justin R.

Hill, forcefully twisted Mr. Brooks’s arms and handcuffed him so tightly that he

lost all feeling and circulation in his hands, wrist, and arms. An allegation of tight

handcuffing, without more, is insufficient to state a claim. Here, though, the

amended complaint alleges forceful twisting of Mr. Brooks’s arms, and the

allegation is accompanied by allegations of unnecessary tasing, dragging,

punching, choking, and kicking, albeit not by Mr. Hill. The allegations are

sufficient, though just barely, to state a claim against Mr. Hill.




Case No. 4:19cv288-RH-MAF
        Case 4:19-cv-00288-RH-MAF Document 25 Filed 07/27/20 Page 5 of 6
                                                                                 Page 5 of 6




        That Mr. Brooks has alleged only cuts, bruising, and swelling—not more

substantial injuries—does not establish the absence of constitutionally excessive

force. The issue is whether excessive force was used, not whether excessive

injuries were inflicted. See, e.g., Saunders v. Duke, 766 F.3d 1262, 1266-71 (11th

Cir. 2014); Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008). The extent

of injuries is relevant—there is often a correlation between force and injuries—but

not necessarily dispositive. Thus, for example, force used unnecessarily, for the

very purpose of inflicting pain, is unconstitutional, even when no lasting injury

results. See Saunders, 766 F.3d at 1270. An extreme illustration: an arresting

officer cannot waterboard a suspect, with or without resulting injury. A less

extreme example: an officer cannot tase a suspect for no reason. That is one of the

things Mr. Brooks alleges occurred here.

        For these reasons,

        IT IS ORDERED:

        1. The report and recommendation is accepted in part.

        2. The motion to dismiss, ECF No. 16, is granted in part and denied in part.

        3. The false-arrest claim is dismissed.

        4. The excessive-force claim is dismissed against the defendants in their

official capacities.




Case No. 4:19cv288-RH-MAF
        Case 4:19-cv-00288-RH-MAF Document 25 Filed 07/27/20 Page 6 of 6
                                                                               Page 6 of 6




        5. The excessive-force claim is not dismissed against the defendants in their

individual capacities.

        6. The defendants must file an answer within 14 days after this order is

docketed.

        7. The case is remanded to the magistrate judge for further proceedings.

        SO ORDERED on July 26, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv288-RH-MAF
